Citation Nr: 1525833	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for left lower extremity radiculopathy.


REPRESENTATION

Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2015, the Veteran submitted statements in support of the above-captioned claims.  Although the RO has not considered this additional evidence, in March 2015, the Veteran submitted an Expedited Processing/30 Day Waiver form, in which he waived RO consideration for any evidence submitted at a later time.  Therefore, the Board will consider this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).


FINDINGS OF FACT

1. The Veteran's current low back disorder is not shown to be related to his active military service.

2.  The Veteran's left lower extremity radiculopathy is not shown to be related to his active military service or a service-connected disability.


CONCLUSIONS OF LAW

1. A low back disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.  Left lower extremity radiculopathy was not incurred in or aggravated by the Veteran's active military service, nor is it due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the above-captioned claim, the RO's December 2006 letter to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied.  The RO obtained the Veteran's service treatment records and all available VA treatment records.  See 38U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.  

In November 2006, the Veteran filed a claim to reopen the issue of entitlement to service connection for a low back disorder and a claim of entitlement to service connection for a left leg disorder, secondary to his low back disorder.  In a May 2007 rating decision, the RO denied reopening the Veteran's service connection claim for a low back disorder and denied service connection for a left leg disorder.  Thereafter, the Veteran perfected an appeal.  

In May 2014, the Board reopened the Veteran's service connection claim for a low back disorder and remanded both claims for further development.  Specifically, the Board directed the RO to provide the Veteran with a VA examination and obtain an opinion addressing the etiology of the Veteran's low back and leg disabilities.  The Board also directed the RO to obtain 1974 records from the Audie Murphy VA Medical Center, 1976 private chiropractic records, and all updated VA treatment records.  While in remand status, the Veteran underwent an appropriate VA examination in June 2014, and the RO obtained the Veteran's most recent VA treatment records and requested the Veteran's records from the Audie Murphy VA Medical Center from January 1, 1974 through December 31, 1974.  In an August 2014 correspondence, the Audie Murphy VA Medical Center indicated that it had no treatment records for the requested timeframe.  In June 2014, the RO requested that the Veteran return a signed Authorization and Consent to Release Information form (VA Form 21-4142) for the private chiropractor from whom he received treatment in 1976.  In a July 2014 written statement, the Veteran's spouse indicated that the Veteran received three treatments from a private chiropractor in San Antonio, Texas, in 1976.  However, the Veteran did not provide the name and address of the private chiropractor or return the signed VA Form 21-4142.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence).  Accordingly, the Board is satisfied that VA has made reasonable efforts to obtain the above-referenced private and VA treatment records.  In December 2014, the Board again remanded the above-captioned claims in order to obtain the Veteran's records from the Social Security Administration, which the RO received in February 2015.  Based on the forgoing, the Board finds that the RO substantially complied with the May 2014 and December 2014 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was provided VA examinations in April 2010 and June 2014.  The examiners reviewed the relevant evidence of record, considered the Veteran's statements, provided thorough clinical evaluations, and rendered opinions addressing all of the salient questions presented by the Veteran's claims.  Thus, the Board finds that the Veteran has been provided adequate VA examinations for purposes of adjudicating the above-captioned claims.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

I.  Service Connection for a Low Back Disorder

The evidence of record includes current diagnoses of spondylosis of the lumbar spine, foraminal narrowing at L3-L4 and L4-L5, and mild spinal canal stenosis at L4-L5.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Veteran asserts that his current low back disorder was caused by carrying a rucksack, weapons, and ammunition on his back for prolonged periods of time while serving in Vietnam.  In support of this, the Veteran submitted a photograph of himself with his rucksack in Vietnam.  During a May 2013 hearing before the Board, the Veteran testified that he first started feeling tightness and "tingling" in his back around 1972.  He stated that he sought treatment for low back pain at a VA Medical Center in 1974, but was told that nothing was wrong.  He further testified that he received treatment from a chiropractor in 1976, but discontinued treatment due to financial difficulties.  The Veteran testified that he continued to experience low back pain, but did not seek medical attention because he did not have health insurance.  

The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge and as to the presence of observable symptoms, such as low back pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).   However, the Board must also ascertain whether these statements are credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Service treatment records are silent for complaints of or treatment for low back pain.  A November 1971 report of medical examination indicates that the Veteran's spine was normal upon discharge from active duty.  Furthermore, the record shows that the Veteran indicated that he was "in good health."

Private treatment records dated December 2001 through August 2003 show complaints of toe, ankle, hand, and knee pain.  However, the Veteran did not complain of low back pain.

A February 2007 written statement from the Veteran's employer at a construction company indicates that the employer did not know that the Veteran had any back problems when the Veteran was hired 14 years earlier.  At the time the letter was written, the employer stated that the Veteran constantly needed a helper due to his back pain.

In a written statement received in July 2014, the Veteran's spouse indicated that the Veteran sought treatment from a chiropractor in 1976.  The Veteran's spouse indicated that the Veteran visited the chiropractor three times before discontinuing treatment due to financial concerns.

In April 2015, the Veteran submitted a joint written statement from two friends who knew him since 1968.  The friends stated that the Veteran told them that while he was serving in Vietnam, he was blown about 25 feet during a mortar attack and fell on the side of a mountain.  They also indicated that the Veteran told them that he sought treatment for his low back at a VA hospital in 1974, but he was denied help.  

The earliest treatment record for low back pain is dated February 2005.  This approximately 33-year period without complaints of or treatment for low back pain weighs against the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board may consider and weigh the absence of contemporaneous medical evidence against the lay evidence of record in determining credibility); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  Even assuming that the Veteran did seek treatment for low back pain in 1974, the Veteran has stated that the examiners found nothing wrong with his low back.  Moreover, although the Veteran and his wife have stated that he saw a chiropractor in 1976, that is five years after the Veteran's discharge from active duty.  Further, the record is silent as to complaints of or treatment for low back pain for almost 30 years thereafter, despite complaints of and treatment for other orthopedic disorders.  Accordingly, the Veteran's statements that he had continued back pain after service are inconsistent with his previous statements, as well as the evidence of record.  Caluza, 7 Vet. App. at 511.  

VA treatment records dated June 2013 and May 2014 indicate that the Veteran had a 40-year history of back pain with an onset in the 1970's.  However, these records are based on what the Veteran reported to his treatment providers.  See LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  

To the extent that the Veteran asserts that his current low back disorder had its onset after service, but was nevertheless caused by in-service events, the Board finds that opining on the origin of a low back disorder, which was diagnosed many years after service with a potential for intervening causes, is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record does not show the Veteran has any specialized education, training, or experience in determining the etiology of low back disorders.  Thus, the Board finds that the Veteran's statements are not competent evidence to as to a nexus between a currently diagnosed low back disorder and service.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus  where witnesses did not possess special training or expertise needed to establish medical causation).   

In a November 2006 written statement, the Veteran asserted that a VA physician told him that "it was a very good possibility" that his back problems were caused by the weight he carried in Vietnam, but the physician would not write an etiological opinion to that effect.  While the Veteran's statements are competent to report what he was told by a physician, the Board assigns no probative value to the Veteran's November 2006 recitation of what his physician told him, as the opinion is not supported by a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  Moreover, the Veteran stated that his physician told him that it was "a very good possibility" that his back problems were caused by in-service events.  However, the mere possibility of causation is not sufficient to establish service connection.  See, e.g. Bostain v. West, 11 Vet. App. 124, 127 (1998).

During an April 2010 VA examination, the Veteran reported low back pain, which had its onset around 1970 or 1971.  The Veteran stated that while serving in Vietnam, he slipped and slid down hills while carrying an M60 rifle.  He denied receiving any treatment before his discharge from active duty because he wanted to return home.  The Veteran stated that he was unable to perform his duties as a construction worker due to his back pain.  The diagnoses were spondylosis of the lumbar spine, with lower extremity radiculopathy.  The examiner opined that the Veteran's current low back disorder was not related to service, and provided the following rationale:

After a careful review of the case file[,] I agree with the [2004 rating decision noting that the record is] silent [as to] low back issues on active duty.  [The Veteran's] 2005 and 2007 MRI [of the lumbar spine] only show senescence and is not [a] contributory nexus[,] and a reasonable person with medi[c]al knowledge and intelligence [would] agree that [the 2004 rating decision] stands on sound merit without linking [the Veteran's low back disability] to service.  Based on a superiority in weight, power, importance, or strength of [the] case file evidence[,] I find no treatment for these conditions described in service.

A May 2013 VA treatment record shows that the Veteran reported a history of, among other things, chronic low back pain.  At the time of the visit, the Veteran complained of chronic, almost constant, nuchal headaches.  It was noted that the Veteran was seen in the emergency room earlier that month with a finding of a left supraclavicular mass, and the physician recommended imaging studies of the neck and soft tissue for further evaluation.  The treatment provider indicated that the Veteran had muscle contraction headaches, presumably from the cervical degenerative joint disease and provided the following etiological opinion:

After learning from the [Veteran] the terrain that he patrolled while in Vietnam and the weight of the military gear he carried, I believe it is likely that these activities caused or contributed to his current spinal problem.

During a June 2014 VA examination, the Veteran reported that when he was on leave from Vietnam in 1971 and driving to Fort Stewart, Georgia, he had to stop approximately every 200 miles due to his low back pain.  The treatment provider noted that when the Veteran told this story, he did not relate his low back pain to his active duty.  The Veteran then showed the VA examiner pictures of himself carrying a rucksack and weapons in Vietnam, which he believed weighed approximately 300 pounds.  The Veteran stated that he never sought treatment for low back pain while on active duty.  He reported seeking treatment from a VA facility in 1974, but the examiner indicated that there was no record of this to review or analyze.  The Veteran also reported receiving treatment from a chiropractor in 1976, which he discontinued due to his wife's pregnancy and his father's illness.  The examiner opined that the Veteran's low back disorder was "less likely than not (less than 50% probability)" incurred in or caused by service.  In support of this, the examiner agreed with the opinion of the April 2010 VA examiner and provided the following rationale:

In the determination of nexus we use direct and indirect evidence for [a] rationale.  There is no direct evidence.  The only indirect evidence remote from service begins [in] 2004[,] which is too remote to attest to a spine condition that would show [a] direct line of site to active duty.  

. . .

[In July] 2005, [the Veteran] report[ed] for [a] lower back pain assessment without characterization of onset, prior treatment or nexus.

[The Veteran's] case file service treatment records [are] silent for back pain.  His initial assessments starting with [a lumbar spine] MRI [in] 2005.  There is no evidence in the medical literature that is substantive [and] relates carrying a backpack of any load or ambulation over terrains causing spine disease.

I read the [May 2014] appeal to reopen this case. . . . The physician that reported his belief [in May] 2013 [regarding] terrain patrolled in [Vietnam,] specific comments reference [the Veteran's] neck and not his lumbar spine.  [This compensation and pension examination] is for the lumbar spine. 

A review of the record reveals conflicting competent medical opinions addressing the etiology of the Veteran's low back disorder.  In weighing the above evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons for that determination are stated.  Winsett v. West, 11 Vet. App. 420-25 (1998).

The Board finds that the opinions of the April 2010 and June 2014 VA examiners are probative in that they offered clear conclusions supported by reasoned medical explanations, namely that there is no record of complaints or treatment for low back pain for approximately 30 years after service; recent lumbar spine imaging studies only showed senescence; and there is no medical literature relating spine disease to carrying a backpack of any load or ambulation over terrains.  

The Board assigns no probative value to the etiological opinion contained in the May 2013 VA treatment record because it does not address a currently diagnosed low back disorder.  As noted by the June 2014 VA examiner, the May 2013 VA treatment record shows treatment for headaches, secondary to a cervical spine disorder, and refers to imaging studies of the neck.  There is no indication from the record that the author of the May 2013 etiological opinion was referring to a low back disorder.  Thus, the opinion is not probative of whether a low back disorder is related to service.  See AZ v. Shinseki, 731 f.3d 1303, 1311 (Fed. Cir. 2013) (citing Fed. R. Evid. 401) (noting that evidence is pertinent if it tends to prove or disprove a material fact).  

Accordingly, service connection for a low back disorder is not warranted, as the most probative evidence does not show that a current low back disorder is related to the Veteran's active duty.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

II.  Service Connection for Left Lower Extremity Radiculopathy

The Veteran seeks service connection for left lower extremity radiculopathy, secondary to his low back disorder.  During a May 2013 hearing before the Board, the Veteran testified that approximately eight years earlier, he started experiencing a tingling sensation down his hip and leg.  

Because service connection is not currently in effect for a low back disorder, service connection for left lower extremity radiculopathy, secondary to a low back disorder, is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 3.310.  

Service connection is in effect for diabetes mellitus, type II.  However, the medical evidence of record does not show a diagnosis of diabetic neuropathy.  Furthermore, a May 2012 VA examination report indicates that the Veteran did not have any peripheral neuropathy as a complication of his diabetes mellitus, type II.  Moreover, VA treatment records and the April 2010 VA examination report indicate that the Veteran's lower extremity radiculopathy is associated with his low back disorder.  Thus, there is no evidence to support a finding that the Veteran's neurological symptoms are secondary to his service-connected diabetes mellitus, type II.

Finally, the Veteran does not contend and the record does not show that the Veteran's lower extremity radiculopathy is directly related to service.

Accordingly, service connection for left lower extremity radiculopathy is not warranted, as the most probative evidence of record does not show that the Veteran's left lower extremity radiculopathy is related to his active duty or a service-connected disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a low back disorder is denied.

Service connection for left lower extremity radiculopathy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


